Title: To Thomas Jefferson from Robert Patterson, 30 April 1805
From: Patterson, Robert
To: Jefferson, Thomas


                  
                     Sir
                     
                     Philada. April 30 1805
                  
                  Your unexpected & very flattering favour of the 27th. demands my most grateful acknowledgements.
                  My long services in this institution, & the respect I have always experienced both from the trustees & students, so strongly & justly attach me to the seminary, that the offer of a more lucrative employment could not of itself induce me to have it. But, happily, in the present instance, this, as you are pleased to suggest, would not be required. And I must confess, that I am not insensible to the honest republican pride of being thought worthy of notice, and serving, in any office under the present administration—I shall therefore, Sir, make no hesitation in accepting the appointment you have been pleased to mention, should a vacancy occur, by a voluntary resignation. Whether, in that event, I shall be found qualified to perform the duties of the office is more than I can promise—This, however, I can promise—that the utmost exertions in my power to justify the confidence you may repose in me shall not be wanting.—
                  With sentiments of the highest esteem, I have the honour to be, Sir, Your most Obedient Servant
                  
                     R Patterson
                     
                  
               